         Case: 3:20-cv-00013-DMB-RP Doc #: 88 Filed: 07/26/21 1 of 1 PageID #: 525




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

CHARLETTE STANTON                                                                         PLAINTIFF

V.                                                                         NO. 3:20-CV-13-DMB-RP

TUNICA COUNTY SCHOOL
DISTRICT; and DR. MARGIE
PULLEY, individually                                                                   DEFENDANTS


                                                 ORDER

           On July 22, 2021, three days after this case settled as to all defendants, 1 Charlette Stanton

filed a motion asking that “pursuant to F.R.C.P. 54(b), the Court enter a Final Judgment of

Dismissal, With Prejudice, as to … Margie Pulley … with each party bearing their own costs.”

Doc. #87 at 2. Stanton represents that the defendants do not oppose the motion. Id. at 1.

           Pursuant to Federal Rule of Civil Procedure 41(a)(2), “an action may be dismissed at the

plaintiff’s request … by court order, on terms that the court considers proper.” Rule 54(b)

authorizes a court to enter judgment as to fewer than all claims if it “expressly determines that

there is no just reason for delay.” Based on the settlement reached, the Court concludes that

dismissal of Pulley is proper and there is no just reason to delay such. Accordingly, the motion to

dismiss [87] is GRANTED. The claims against Pulley are DISMISSED with prejudice. A final

judgment pursuant to Rule 54(b) will issue separately.

           SO ORDERED, this 26th day of July, 2021.

                                                          /s/Debra M. Brown
                                                          UNITED STATES DISTRICT JUDGE




1
    See Doc. #85.
